DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al, US 2014/0290695.
Uchiyama et al teach a hard surface cleaner comprising alkyl sulfate anionic surfactant, betaine surfactant, citric acid, glycol ether, polymer, and the balance water (¶197) wherein these compositions have a preferred pH of from 3.5-5.5 (¶77).  Suitable anionic surfactants are alkyl benzene sulfonates (¶30), suitable polymers are polyacrylate polymers and copolymers as thickeners (¶100), and these compositions may be delivered as a spray with carbon dioxide as a preferred aerosol propellant (¶127).
First, it would have been obvious for one of ordinary skill in the art to formulate a hard surface cleaner with typical surfactants, polymers and solvents well known in the art as taught by the reference.  Furthermore, persons of skill in the art are well aware that spraying a cleaner onto a surface is a preferred method of contacting the cleaner with a surface and this may be accomplished with a manual sprayer or a propellant.  It is not inventive to add a well-known propellant to a detergent composition.
With respect to the method claim, the examiner notes that a pH color indicator is an optional component in claim 1, and so it is not clear how a color change is achieved.  That aside, as it is obvious to form the claimed cleaning composition together with a carbon dioxide propellant, the examiner maintains the composition should foam in the same manner claimed and exhibit at least some color change as the foam dissipates, although admittedly, perhaps not in the same way envisioned by applicants.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weide et al, US 2006/0134239.
Weide et al teach a powdered detergent comprising alkylbenzenesulfonate, additional surfactants, polyethylene glycol, polyacrylate thickener, citric acid, carbonates, and at least some water (¶335) wherein these compositions have a preferred pH as low as 5 (¶223).  These compositions may be used as manual dishwashing detergents (see abstract).  First, the examiner maintains that as citric acid and carbonates are present, this will result in the evolution of carbon dioxide, and indeed, the reference contemplates the use of an effervescent that produces carbon dioxide (¶224).  Furthermore, it would have been obvious for one of ordinary skill in the art to use the composition above as a hard surface cleaner with an acidic pH as this application and pH are envisioned by the reference.  
With respect to the method claim, the examiner notes that a pH color indicator is an optional component in claim 1, and so it is not clear how a color change is achieved.  That aside, as the composition above will form carbon dioxide, the examiner maintains the composition should foam in the same manner claimed and exhibit at least some color change as the foam dissipates, although admittedly, perhaps not in the same way envisioned by applicants.

Conclusion
The examiner notes that propellants and effervescents are common ingredients in detergent compositions.  The art above is meant to be representative of the many references containing these components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/           Primary Examiner, Art Unit 1761